972 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Damian M. MIRANDA, Petitioner-Appellant,v.A.A. GOMEZ, Warden;  John K. Van De Kamp, Esq., AttorneyGeneral of California, Respondents-Appellees.
No. 91-15162.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 17, 1992.*Decided Aug. 21, 1992.

1
Before KOZINSKI and DAVID R. THOMPSON, Circuit Judges, and KELLEHER, Senior District Judge.**


2
MEMORANDUM***


3
The state trial court and federal magistrate judge found that Miranda knowingly and voluntarily pled guilty.   We must defer to their factual findings.   See Chizen v. Hunter, 809 F.2d 560, 561 (9th Cir.1986).   This finding undercuts Miranda's ineffective assistance of counsel argument as well as his claims of involuntariness and misinformation:  Because the plea was voluntary under  Boykin v. Alabama, 395 U.S. 238 (1969), appellate counsel's failure to raise a Boykin claim wasn't ineffective.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Robert J. Kelleher, Senior United States District Judge, Central District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3